      Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 1 of 32




 1 Cyrus M. Sanai, SB#150387
   SANAIS
 2 9440 Santa Monica Boulevard, Suite 301
   Beverly Hills, California, 90210
 3 Telephone: (310) 717-9840
   cyrus@sanaislaw.com
 4
 5
 6
 7
 8     UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
                              CALIFORNIA
 9
10   CYRUS SANAI, an individual,                 )    Case No. 19-CV-08162-YGR
                                                 )
11                     Plaintiff,                )    REQUEST FOR JUDICIAL
           vs.                                   )    NOTICE
12                                               )
     ALEX KOZINSKI, in his personal              )    Complaint Filed: December 17, 2019
13   capacity; CATHY CATTERSON, in her           )
     personal capacity; THE JUDICIAL             )
14   COUNCIL OF THE NINTH CIRCUIT,               )
     an administrative agency of the United      )
15   States; MOLLY DWYER, in her                 )
     official capacity; SIDNEY THOMAS,           )
16   in his official and personal capacities;    )
     PROCTOR HUG JR., in his personal            )
17   capacity; M. MARGARET                       )
     MCKEOWN, in her personal capacity;          )
18   RONALD M. GOULD, in his personal            )
     capacity; JOHNNIE B. RAWLINSON,             )
19   in her personal capacity; AUDREY B.         )
     COLLINS, in her personal capacity;          )
20   IRMA E. GONZALEZ, in her personal           )
     capacity; ROGER L. HUNT, in his             )
21   personal capacity; TERRY J. HATTER          )
     JR., in his personal capacity; ROBERT       )
22   H. WHALEY, in his personal capacity;        )
     THE JUDICIAL COUNCIL OF                     )
23   CALIFORNIA, an administrative               )
     agency of the State of California; and      )
24   DOES 1-10, individuals and entities         )
     whose identities and capacities are         )
25   unknown;

26   Defendants.

27
28
                                                -1-
                             REQUEST FOR JUDICIAL NOTICE
       Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 2 of 32




 1
     TO ALL THE CLERK OF THE COURT
 2
            Plaintiff Cyrus Sanai hereby requests this Court to take judicial notice of the following
 3
     documents and judicially notice facts:
 4
             1. The order of the California State Bar Court in In Re Sanai, entered on February 6,
 5
                  2015, attached hereto as Exhibit 1.
 6
             2. The Order of the California State Bar Court in In Re Sanai, entered on March 20,
 7
                  2015, attached hereto as Exhibit 2.
 8           3. The fact that in Cyrus Sanai’s Complaint in this action, he accurately quotes a portion
 9                of the February 6, 2015 order at Paragraph 70 of the Complaint, showing that the
10                count arising from the complaint filed with the State Bar against Cyrus Sanai at the
11                order of the Judicial Council was dismissed with prejudice.
12           4.   The fact that in Cyrus Sanai’s Complaint in this action, Docket No. 1 (the
13                “Complaint”), he accurately quotes a portion of the March 20, 2015 order at Paragraph
14                71 of the Complaint, showing that the count arising from the complaint filed with the
15                State Bar against Cyrus Sanai at the order of the Judicial Council was dismissed with
16                prejudice.
17           5. The fact that the Defendants’ Motion to Dismiss, Docket No. 36, at 14:8-11 states that:
18
                     “The State Bar apparently filed such charges in 2014, and, according to
19                   Plaintiff, all but one of the charges—a charge related to Plaintiff’s filing of
                     judicial misconduct complaints—were dismissed.”
20
             6. The fact that the Defendants’ statement quoted in paragraph 5 above (“Defendants’
21
                  Statement”) above is false.
22
             7. The fact that the Defendants’ Statement was relied upon by the Judge Rogers when
23
                  she found in her April 9, 2021 Order, Docket No. 72 at 6:1-3 as follows:
24                   The State Bar apparently filed such charges in 2014, and, according to
                     Sanai, all but one of the charges, a charge related to Sanai’s filing of
25                   judicial misconduct complaints, were dismissed.
26           8. The fact that the Defendants’ statement quoted in paragraph 7 above (“Judge Rogers’
27                Statement”) is false.
28
                                                        -2-
                                     REQUEST FOR JUDICIAL NOTICE
     Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 3 of 32




 1
         9. The fact that the falsity of both Defendants’ Statement and Judge Rogers’ Statement
 2
            was brought to Judge Rogers’ attention in a motion for leave to file a motion for
 3
            reconsideration, Docket No. 73.
 4
         10. The fact that the Court stated in its order denying the motion for leave to file a motion
 5
            for reconsideration, Docket No. 75 that “While the Court’s summary of the
 6
            background section is consistent with that of the defendants’ background proffered in
 7
            their briefing, it is an accurate and relevant summary….”
 8       11. The fact that Judge Rogers Statement, part of “summary of the background section” is
 9          not accurate.
10
11
12
13                             By: _____/s/ Cyrus Sanai__________________________
                                          CYRUS SANAI
14                                         Plaintiff

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -3-
                               REQUEST FOR JUDICIAL NOTICE
     Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 4 of 32




 1
                  MEMORANDUM OF POINTS AND AUTHORITIES
 2   I. THE REQUEST FOR JUDICIAL NOTICE
 3
        Plaintiff Cyrus Sanai requests judicial notice of the following documents and facts:
 4
 5       1. The Order of the California State Bar Court in In Re Sanai, entered on February 6,
 6            2015, a true and correct copy of which is attached as Exhibit 1 hereto.
 7       2. The Order of the California State Bar Court in In Re Sanai, entered on March 20,
 8            2015, a true and correct copy of which is attached as Exhibit 2 hereto.

 9       3. The fact that in Cyrus Sanai’s Complaint in this action, he accurately quotes a portion

10            of the February 6, 2015 order at Paragraph 70 of the Complaint, showing that the

11            count arising from the complaint filed with the State Bar against Cyrus Sanai at the

12            order of the Judicial Council was dismissed with prejudice.

13       4.   The fact that in Cyrus Sanai’s Complaint in this action, Docket No. 1 (the

14            “Complaint”), he accurately quotes a portion of the March 20, 2015 order at Paragraph

15            71 of the Complaint, showing that the count arising from the complaint filed with the

16            State Bar against Cyrus Sanai at the order of the Judicial Council was dismissed with

17            prejudice.

18       5. The fact that the Defendants’ Motion to Dismiss, Docket No. 36, at 14:8-11 states that:

19               “The State Bar apparently filed such charges in 2014, and, according to
                 Plaintiff, all but one of the charges—a charge related to Plaintiff’s filing of
20
                 judicial misconduct complaints—were dismissed.”
21       6. The fact that the Defendants’ statement quoted in paragraph 5 above (“Defendants’
22            Statement”) above is false.
23       7. The fact that the Defendants’ Statement was relied upon by the Judge Rogers when
24            she found in her April 9, 2021 Order, Docket No. 72 at 6:1-3 as follows:
25               The State Bar apparently filed such charges in 2014, and, according to
                 Sanai, all but one of the charges, a charge related to Sanai’s filing of
26               judicial misconduct complaints, were dismissed.

27       8. The fact that the Defendants’ statement quoted in paragraph 7 above (“Judge Rogers’

28            Statement”) is false.
                                                    -4-
                           MEMORANDUM OF POINTS AND AUTHORITIES
           Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 5 of 32




 1
               9. The fact that the falsity of both Defendants’ Statement and Judge Rogers’ Statement
 2
                  was brought to Judge Rogers’ attention in a motion for leave to file a motion for
 3
                  reconsideration, Docket No. 73.
 4
               10. The fact that the Court stated in its order denying the motion for leave to file a motion
 5
                  for reconsideration, Docket No. 75 that “While the Court’s summary of the
 6
                  background section is consistent with that of the defendants’ background proffered in
 7
                  their briefing, it is an accurate and relevant summary….”
 8             11. The fact that Judge Rogers Statement, part of “summary of the background section” is
 9                not accurate.
10
11   II.       THE SCOPE OF JUDICIAL NOTICE
12            Federal Courts may grant judicial notice of the existence of documents filed in this Court

13   and other courts, and grant judicial notice of facts determined from sources whose accuracy cannot

14   reasonably be questioned.” Fed. R. Evid. 18 201(b)(2); see also April 9, 2021 Order at Docket No.

15   72 (“The Court “may take judicial notice of undisputed matters of public record, including

16   documents on file in federal or state courts. Moreover, documents not attached to a complaint

17   maybe considered if no party questions their authenticity and the complaint relies on those

18   documents.” Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (citations omitted)”)

19   On a motion to dismiss for failure to state a claim, a court likewise “may take into account

20   documents whose contents are alleged in a complaint and whose authenticity no party questions,

21   but which are not physically attached to the [plaintiff’s] pleading”’ and may “treat such a

22   document as part of the complaint, and thus . . . assume that its contents are true for purposes of a

23   motion to dismiss under Rule 12(b)(6).” Davis v. HSBC Bank Nevada, N.A., 691 F.3d 1152, 23

24   1160 (9th Cir. 2012) (alteration in original; quotation marks omitted); see also, e.g., Tellabs, Inc.

25   v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007) (“[C]ourts must consider the complaint

26   in its entirety, as well as other sources courts ordinarily examine when ruling on Rule 12(b)(6)

27   motions to dismiss, in particular, documents incorporated into the complaint by reference, and

28   matters of which a court may take judicial notice.”).
                                                        -5-
                             MEMORANDUM OF POINTS AND AUTHORITIES
           Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 6 of 32




 1
 2   III.      JUDICIAL NOTICE IS RELEVANT TO THE MOTION FOR RECUSAL FILED
               HEREWITH AND FUTURE MOTIONS
 3
              The purpose of this motion for judicial notice is to force this Court to acknowledge that
 4
     Judge Rogers’ statement is false.        This is relevant because Judge Rogers’ Statement was
 5
     plagiarized from the Defendants’ Statement, and the fact of this plagiarism, combined with the
 6
     fact both statements are manifestly false are grounds for this Court’s recusal and for vacatur and
 7
     reversal of the April 9, 2021 Order, Docket No. 72, as discussed in the motion filed herewith and
 8
     motions to be filed in the next fortnight.
 9
10
     II.       CONCLUSION
11
              This Court should grant judicial notice of the documents and facts requested above.
12
     Dated: April 21, 2021
13
14   By: _______/s/ Cyrus Sanai _________________________________________
               CYRUS SANAI
15                Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -6-
                            MEMORANDUM OF POINTS AND AUTHORITIES
       Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 7 of 32




 1
                              DECLARATION OF CYRUS SANAI
 2
 3   Cyrus Sanai hereby declares as follows:

 4
         1.      I am an attorney admitted in the state of California, and have been so admitted since
 5
     1990. The following facts are taken from personal knowledge, except where so indicated.
 6
         2.      Attached hereto as Exhibit 1 is a true and correct copy of the order of the California
 7
                 State Bar Court in In Re Sanai, entered on February 6, 2015.
 8
         3.      Attached hereto as Exhibit 1 is a true and correct copy of the order of the California
 9
                 State Bar Court in In Re Sanai, entered on March 20, 2015.
10
     I declare, under penalty of perjury of the law of the United States that the foregoing is true and
11
     correct.
12
13   Dated April 21, 2021 in Santa Monica, California

14                                                        /s/ Cyrus Sanai

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -7-
                                  DECLARATION OF CYRUS SANAI
Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 8 of 32




                      EXHIBIT 1
Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 9 of 32
Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 10 of 32
Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 11 of 32
Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 12 of 32
Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 13 of 32
           Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 14 of 32



and striking that memorandum of costs, the defendants filed a written motion to have the
memorandum of costs stricken, resulting in the court entering an order on July 31, 2006, striking
the memorandum of costs. In that order, the court was explicit in stating that Respondent was not
entitled to any award of attorney's fees because he had not first sought them through a noticed
motion. (Ex. 22.)

        Despite that court's written order on July 31, 2006, Respondent proceeded on October 18,
2006 to secure from the court clerk an abstract of judgment and then file that abstract of judgment
with the Recorder's Office on October 20, 2006, purporting to show that he held a judgment
against The Irvine Company and the other defendants in the amount of$143,469.95 (which was
based almost entirely on his previously-disapproved claimed entitlement to $13 7,000 of attorney' s
fees). (Ex. 23.) This recorded instrument then created for months an obstacle to those defendants
closing various business transactions while the purported "judgment" remained outstanding and
unsatisfied.

       To remove this impediment to their businesses, the defendants were required by
Respondent to file a motion to have the recorded abstract invalidated. The resolution on that
motion was delayed by Respondent's unsuccessful challenges to the judge and was not heard until
March 2007, at which time the court granted relief from the recorded abstract.

        Respondent alleges that the count should be dismissed because the evidence does not
provide clear and convincing evidence of the continuation by him of "an action or proceeding from
any corrupt motive of passion or interest." More specifically, he argues that a violation of section
6068, subdivision (g), requires "the filing and continuance of a meritless 'action', that is to say
'lawsuit,' and not the filing a specific document therein which is divorced from the merits of the
action." (Motion, p. 4.)

        This contention lacks merit. Section 6068, subdivision (g), enjoins the "commencement or
the continuance of an action or proceeding from any corrupt motive of passion or interest." The
use of the disjunctive "or" in that prohibition makes clear that the commencement of an improper
action is not a prerequisite to this court finding a violation of the statute based on subsequent
conduct, resulting from corrupt motive of passion or interest, seeking to continue the action.

       Respondent's motion to dismiss Count 8 is DENIED.

       Count 9:

        In this count the State Bar alleges, "On or about April 17, 2006, Respondent filed a
Memorandum of Costs in Sanai v. Saltz, et al. , Los Angeles County Superior Court case no.
BC235671 , listing names of individuals upon an accompanying service list whom Respondent
claimed were agents of process for corporate defendants who had been served when he knew, or
was grossly negligent in not knowing, that such individuals in fact had not been served on behalf
of the corporate defendants, and thereby Respondent committed an act or acts involving moral
turpitude, dishonesty or corruption in willful violation of Business and Professions Code, section
6106." [sic]

       Respondent contends in is motion that the State Bar has failed to present clear and
convincing evidence supporting this count. This court agrees.
                                                 6
           Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 15 of 32



        There is no evidence that, when the Memorandum of Costs was filed on April 17, 2006, it
included a service list "listing names of individuals upon an accompanying service list whom
Respondent claimed were agents of process for corporate defendants who had been served."
Instead, the evidence is uncontradicted that the proof of service filed by Respondent with the
Memorandum of Costs on April 17, 2006, stated that the memorandum had been addressed and
mailed only to the corporate defendants' offices, with no designation of any individual at those
offices to which the mail was to be delivered. 4

        The evidence offered by the State Bar in support of the above allegation relates to a
contention by Respondent's opposing counsel in 2006 that Respondent, after the Memorandum of
Costs had been filed, had made a notation on the previously-filed service list regarding the identity
of the designated agents ofthose corporate defendants for service of process. However, it is
undisputed that this notation was made by Respondent with the knowledge and consent of the
court's clerk, in her presence, and at her request. This clerk was aware that Respondent, a party to
the action, was not (and could not be) the person who had signed the proof of service under penalty
of perjury, and there is no evidence that Respondent was claiming to modify the proof of service or
that the clerk believed that Respondent's subsequent notation in any way modified the original
proof of service.

        The disputed issue at that time was whether the clerk had merely requested that Respondent
write down the identity ofthe designated agents for service of process or whether she had asked
Respondent to write down the names of the individuals who had actually been served. At an ex
parte hearing on May 11, 2006, this clerk was called to testify regarding that issue. Prior to her
being summoned to testify in 2006, comments by both the presiding judge and opposing counsel
made clear that each had discussed with her the substance of her anticipated testimony. (Ex. 29,
pp. 5-6; cf. p. 11, line 26.i During her testimony, her answers were equivocal, including
acknowledging on cross-examination that her memory of the event (which had happened less than
three days before) was poor and that she did not remember exactly the reason she had given
Respondent for asking him to write down the names of the designated agents for service of
process. (Ex. 29, pp. 25-26, 44.)

        This same clerk was called as a witness by the State Bar during the trial of this matter.
Although she had been provided with a copy of her prior testimony, and had affirmed its content as
correct for the State Bar in January 2014, when she was called as a witness in this proceeding in
August 2014, she testified that she could not identify Respondent, has no recollection of the
disputed memorandum of costs, and has absolutely no recollection of discussing the matter with




4
  This failure to address the letter to individuals authorized to accept service of process on behalf
of the corporation greatly reduces the likelihood that the effort at service will be successful, but is
not necessarily fatal. (See Dill v. Berquist Construction Co. (1994) 24 Cal. App. 4th 1426, 1437
[service is effective, even if the mailing is not addressed to an authorized agent, if it is actually
received by such an agent].)
5
  Respondent contends that the clerk's testimony at that time was improperly influenced by the
presiding judge for improper reasons, and he seeks in this proceeding to subpoena and question
that judge as an adverse witness in this proceeding regarding his contact with the clerk prior to her
testimony.
                                                     7
           Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 16 of 32


            6
Respondent. This purported lack of any memory by the witness was not credible, had the effect
of eliminating any meaningful cross-examination by Respondent, and makes her prior testimony
during the May 11, 2006 ex parte hearing even less convincing.

         Also weakening the weight to be given the record of the May 11 , 2006 hearing is the fact
that it took place without Respondent having been given proper prior notice. Opposing counsel
had given Respondent only telephonic notice of his intent to make an ex parte application for an
order shortening time for a contemplated written motion seeking to strike the memorandum of
costs. Opposing counsel had previously indicated to Respondent that this attack would be based
on the absence of a judgment entered by the court prior to the filing of the memorandum of costs.
Then, on May 11, 2006, when the court heard the ex parte matter, opposing counsel indicated that
he had previously given notice, via a telephone message left on Respondent's phone, of his intent
to seek on May 11 the actual order striking the memorandum of costs. Although Respondent
objected at the hearing to this lack of notice, the court went forward to issue an order striking the
memorandum of cost, based in part on the clerk's testimony. The court was then required to
vacate that order on the following day, when Respondent was able to return to court and make a
formal record of a copy of the recorded phone message, which was explicit in stating that the only
stated purpose of the May 11 ex parte appearance was to seek an order shortening time.

        Finally, the contention that Respondent was attempting to mislead the court or opposing
counsel into believing that the designated agents for service of process had been served with the
memorandum of costs is belied by Respondent's having filed and served a declaration, dated May
10, 2006, in which he provided the court and opposing counsel with a copy of the original proof of
service; documentation that the memorandum of costs was served only by sending it by certified
mail, addressed only to the corporation and not to any specific individual; and documentation that
the individuals signing for the certified mail at the two corporate offices were both individuals
other than the designated agents for service of process.

       The evidence failing to present clear and convincing proof of the act of moral turpitude
alleged in Count 9, that count is DISMISSED WITH PREJUDICE.


    IT IS SO ORDERED.


Dated: February J!._, 2015
                                                           ~
                                                           ~~~
                                                             ~-~~
                                                                -~~"~:?:-------
                                                           DONALD F. MILES
                                                           Judge of the State Bar Court




6
 The clerk also denied any memory of her contact with the trial court prior to her testifying in
2006, despite her review of the court's statement in the transcript that he had talked with her.
                                                  8
Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 17 of 32
Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 18 of 32




                      EXHIBIT 2
/             Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 19 of 32

                                                                                                 FILED
                                                                                               MAR202015~(,
                                                                                            STATE BAR COURT
                                                                                             CLERK'S OFFICE
                                                                                              WSANGELES


                                  STATE BAR COURT OF CALIFORNIA

                               HEARING DEPARTMENT- LOS ANGELES




        In the Matter of                              )    Case Nos.: 10-0-09221; 12-0-10457-DFM
                                                      )
                                                      )   ORDER GRANTING MOTIONS TO
        CYRUS MARK SANAI,
                                                          RECONSIDER DENIAL OF      .
                                                      )
                                                      )   RESPONDENT'S MOTION TO DISMISS
        Member No. 150387,
                                                      )   AND STATE BAR'S MOTION TO
                                                      )   QUASH; DISMISSING COUNTS 1-5 AND
    A Member of the State Bar.
                                                      )   7; GRANTING MOTION TO QUASH
                                                      )   SUBPOENAS RE NINTH CIRCIDT
                                                      )   EMPLOYEES; AND ABATING
                                                      )   RESOLUTION OF COUNT 8 AND
                                                      )   RELATED MOTIONS TO QUASH
                                                      )   PENDING RESOLUTION OF
                                                          UNDERLYING CIVIL ACTION

               The Notice of Disciplinary Charges (NDC) in these cases was filed by the Office of the

         Chief Trial Counsel (State Bar) on January 7. 2014. Counts 1-5 arjse out ofRespondent•s
                                                                           >-

         involvement as a party in litigation filed in the State of Washington; Count 6, which has now

         been dismissed by this court, related to complaints filed by Respondent with the Judicial Council

        of the Ninth Circuit against various judges of the Ninth Circuit; and Counts 7-9 arise out of

        Respondent's involvement as a party in litigation still pending in the Los Angeles County

                       1
        Superior Court. In those counts, Respondent is charged with misconduct occurring in April and

    May 2005 (Count 1), July 2005 (Count 2), March 2005 (Count 3), October 2004 (Count 4),




    1
        Count 9 has also now been dismissed by this court.
          Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 20 of 32

/



    November 2005 (Count 5), October 2008 through September 2010 (Count 6), September 2007

        (Count 7), October 2006 (Count 8), and April 2006 (Count 9).

               At the conclusion of the State Bar's case-in-chief against Respondent, Respondent moved

        to dismiss all of the nine counts pending against him, contending, inter alia, that the counts are

         barred by the five-year rule of limitations set forth in rule 5.2l(A) of the Rules of Procedure of

         the State Bar of California, which provides: "If a disciplinary proceeding is based solely on a

          complainant's allegations of a violation of the State Bar Act or Rules of Professional Conduct,

          the proceeding must begin within five years from the date of the violation." In tum, the State

          Bar defended its decision to file the charges in 2014, well more than five years after the alleged

          misconduct, by invoking the provisions of rule 5.21(0), which provides: "The five-year limit

          does not apply to disciplinary proceedings that were investigated and initiated by the State Bar

          based on information received from an independent source other than a complainant."

                  In response to Respondent's motion to dismiss, this court dismissed Counts 6 and 9 based

          on the absence of clear and convincing evidence of the misconduct alleged in those counts.2 The

           court, however, denied Respondent's motion to dismiss the remaining counts based on the five-

           year rule oflimitations of rule 5.21(A). The court's decision to defer resolution of that issue was

           based on In the Matter ofWolff(Review Dept. 2006) 5 Cal. State Bar Ct. Rptr. 1, which holds

           that the respondent has the burden of proving application of the rule of limitations. Since that

          burden would suggest that the State Bar had no obligation during its case-in-chief to present

         evidence regarding defenses to the apparent application and/or running of the rule of limitations,

         but instead presumably could wait to present such evidence until after Respondent had presented

        his evidence, this court concluded that resolution of the rule of limitations issue should be

    deferred until after the State Bar had 1he opportunity and burden of presenting any evidence that


    2
        No request has been made by the State Bar to reconsider those dismissals.

                                                          - 2-
            Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 21 of 32




     the proceedings were "were investigated and initiated by the State Bar based on infonnation

     received from an independent source other than a complainant" or that there had been some

     tolling of the running of the rule of limitations. Respondent has now filed a motion for

     reconsideration of this court's denial of that request for dismissal.

             Related to the resolution of this rule of limitations issue is whether the State Bar may

      prevent discovery and/or disclosure of evidence regarding the nature and source of the

      information the State Bar received and relied on in filing the various counts against Respondent.

       Respondent has sought, during both pretrial discovery and trial, to require the State Bar to

      produce a substantial number of documents in its files regarding the history of the State Bar's

      receipt and handling of complaints and information regarding the events giving rise to the

      remaining counts, and he has subpoenaed as witnesses at trial the two State Bar employees,

      attorneys Joseph Carlucci and Brooke Schaeffer, who have been identified as the individuals

      most knowledgeable about the reasons for the State Bar's investigation and initiation of the

      pending charges. In response to those efforts by Respondent, the State Bar has refused to

       produce the requested documents and witnesses, and it has filed a motion to quash the trial

       subpoenas.

               On October 16,2014, this court issued an order denying the State Bar's motion to quash

       Respondent's subpoenas requiring the production of State Bar documents and the appearance as

      witnesses of attorney Schaeffer. 3 In that order this court concluded:

                      In its motions to quash, the State Bar argues that the requested
                     ~ocuments ar.e confidential and protected attorney work product. It
                     1s well-estabhshed that the party asserting such a privilege has the
                     burden of establishing that privilege. (Fellows v. Superior Court
                    (1980) 108 Cal.App.3d 55, 67; Brown and Weil, Civil Procedure


  In ~at order the court indicated that it was reserving the issue of whether to quash the subpoena
 3


req~nng the attendanc~ of Joseph ~ariucci as a witness at trial until after the testimony of a
 des~gnated State B~ Witness regardmg the procedural history of the matters was heard. That
testimony was received on October 21, 2014.

                                                     - 3-
           Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 22 of 32




               Before Trial,~ 8:192.) In addition, rule 5.65(1) provides that
                "When a party withholds information otherwise discoverable under
                these rules by claiming that it is privileged or otherwise protected,
                the party must make the claim expressly and must describe the
                nature of the documents, communications, or things not produced
                 or disclosed in a manner that, without revealing information itself
                 privileges, will enable the other party to assess the applicability of
                                                4
                 the privilege or protection." The State Bar has done neither. The
                 motions and their supporting declarations do not contain express
                  claims of privilege or other protection; nor do they describe the
                  nature of the documents, communications or things not produced
                  or disclosed "in a manner that, without revealing infonnation itself
                   privileged or protected, will enable the other party to assess the
                   applicability of the privilege or protection." (Rule 5.65(1)(2).) The
                   motions do not attempt to provide a privilege log that complies
                   with rule 5.65(1)(2). The supporting declarations are vague and
                           5
                   genera1 and based on "information and belief' about the contents
                   of the files and the genesis of the investigations. In sum, there is
                   no factual basis for this court to make a preliminary finding that
                   any of the documents are protected by the attorney work product
                   rule.

                          The State Bar also asserts that all of its files are
                  confidential pursuant to rule 2301, which states that, except as
                  otherwise provided by law or the Rules of Procedure, its files and
                  records are confidential. This broad rule is applicable to the State
                  Bar's files prior to its filing of charges against a member.
                  However, where charges have been filed, due process and the
                  provisions of the Rules of Procedure, including rule 5.65(!), make
                  clear that the member is entitled to have access to documents that
                   are exculpatory. This is especially true where the State Bar has
                   called one of its own employees to testify regarding its lack of
                   prior knowledge of certain facts from the member.

                           The list of documents attached to each subpoena sets forth
                   items that may shed light on the genesis of the initial and any
                  subsequent complaints against Respondent; their nature, scope and
                  resolution, if any; and the timing of those events. These
                 documents may be relevant in assessing whether any of the
                 pending charges are time-barred. There is no other way for
                 Respondent to obtain this information and defend on this basis.

  4
  Rule 5.65(I) also provides in pertinent part that "Statements of any witness interviewed by the
 deputy trial counsel, ... are not protected as work product." [Footnote in original order]
 5
   For example, "Also, many communications between members of State Bar staff have been
 withheld as privileged. To the best of my information and belief, none of these contain
 otherwise discoverable witness interviews." (Bucher declarations, page 6, paragraph 9.)
[Footnote in original order]

                                                 -4-
                                                                                                 ·.
                Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 23 of 32


    )


                 While that order required the State Bar to produce documents on October 20, 2014, the

         State Bar filed a motion for reconsideration of the above order, and compliance was

         subsequently stayed by this court pending its receipt of the scheduled State Bar testimony,

         resolution of Respondent's motions to dismiss, and resolution of the State Bar's motion for

         reconsideration.

                     On October 27, 2014, Respondent filed an opposition to the motion for reconsideration.

          On October 28,2014, the State Bar filed a reply to the opposition. On October 29,2014,

          Respondent filed a request to strike the State Bar's reply or, in the alternative, a sur-reply to the

          rep1y. 6

                     On October 21, 2014, the State Bar called a State Bar investigator to testify regarding the

         history of the complaints and investigations leading up to the filing of the NDC in 2014.

         However, this investigator was not assigned to work on these matters until2011. His only

         knowledge of the history of the State Bar's first awareness of the matters giving rise to the

         alleged misconduct being pursued in the pending NDC is based on his review of the State Bar's

          files, including documents that are the subject of the pending subpoenas. Although he was

          requested during the morning of his testimony to bring the files he had reviewed to court during

           his continued testimony that afternoon, he did not do so.

                      Documents previously provided by the State Bar to Respondent, coupled with the

          investigator's testimony at trial, make clear that the State Bar was made aware in August 2005 of

          complaints regarding Respondent's alleged misconduct in the Washington litigation, when

         Respondent's opposing counsel in that Washington litigation, William Gibb, forwarded

         information regarding that alleged misconduct to Frederick Bennett (Bennett), court counsel for

        the Los Angeles County Superior Court, for the stated purpose of having Bennett report that

        6 The court exercises  its discretion to receive both the reply and the sur-reply. The request to
        strike the reply is denied.
                                                            -5-


[
                Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 24 of 32

     I

v{
         infonnation to the State Bar. Bennett then forwarded that infonnation to the State Bar. In the

         course of Bennett's complaining to the State Bar, he indicated that he was then acting as

         "counsel of record for Judge Grimes" - to whom Respondent had apparently written a letter after

         Judge Grimes had been removed by the appellate court from presiding further over the matter in

          which Respondent was a party. Bennett complained to the State Bar that Respondent's letter to

          his client violated various rules of professional conduct. (See Exs. 60, 1045.) Respondent now

           argues in this proceeding that Bennett's real motivation for his complaints to the State Bar was

           retaliation for Respondent testifying in opposition to the elevation of Judge Grimes to the

          appellate bench.

                 The information provided to the State Bar by Bennett was initially handled in case No.

          05-0-3430 (the '05 case). Thereafter, an additional complaint regarding Respondent's activities

          in the Washington litigation was received by the State Bar in April 2006 from an employee of

          the Washington State Bar. This individual provided the State Bar with copies of the sanction

          orders underlying counts 2, 4, and 5 of the pending NDC as well as information underlying

           counts 1 and 3. (Ex. 64.) The State Bar then opened case No. 06-0-12214 (the '06 case) and

           contacted Respondent in October 2006 regarding the sanction orders and his other actions in the

            Washington proceeding. (Ex. 65 .) At that time, Respondent confirmed the prior issuance of the

            orders underlying counts 2-5. At some time thereafter, both the '05 and '06 cases were closed.

           The State Bar' s witness during the trial of the instant matter was not able to identify who made

           the decision to close the cases or precisely when they were closed.

                  At some point in 2008, a new case, case No. 08-0-13372 (the '08 case), was opened.

          The State Bar witness testified that this new case was based on the '05 case and was opened

          within a few months after the '05 case was closed at the recommendation of the attorney who

         had closed the '05 case. The witness, however, did not identify who that attorney was. What



,                                                         -6-
                                                                     ......,. --25c-of 32'                  .'
    \             Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page




I   '   prompted the matter to be re-opened, albeit under a different case number, was not explained.

        Respondent was then contacted in 2009 about the conduct underlying counts 7 and 9, and the '08

        case was then closed. The State Bar's witness stated that a number of attorneys worked on the

         '08 investigation, but he could not identify the specific individual who had closed the file.

                 In 2010, a complaint was made to the State Bar by the Judicial Council of the Ninth

          Circuit regarding Respondent's purportedly frivolous complaints to it about a number of federal

           judges. This complaint by the Judicial Council of the Ninth Circuit subsequently formed the

           basis for Count 6 of the pending NDC. When the complaint was received, the State Bar opened

           case No. 10-0-09221 (the '10 case) and contacted Respondent about the matter. Then, after

           learning that the Judicial Council of the Ninth Circuit would not release to the State Bar the

           actual complaints filed by Respondent against the federal judges, the State Bar decided to issue a
                                                                                  7
           warning letter to Respondent in November 2011, and closed the case. (Ex. 1040.) That

           decision was explained, both orally and in writing, by the State Bar to Cathy Catterson, a
                                                                                                                 J
           representative of the Judicial Council ofthe Ninth Circuit, on November 8, 2011. (Ex. 1041).
                                                                                                                 I
            Thereafter, she complained of the State Bar's decision in a letter, dated January 19, 2012,
            directed to the then Acting Chief Trial Counsel of the State Bar.




             7
               The State Bar had previously notified the Judicial Council of the Ninth Circuit in May 2011
             that it would be difficult to pursue any complaint that Respondent's complaints against various
            federal appellate justices were frivolous without having access to the actual underlying
            complaints. As stated by the State Bar at that time: "As you may be aware, to prevail in State
            Bar disciplinary proceedings, our office must prove by clear and convincing evidence that an
            attorney committed willful misconduct. Although the Judicial Council's order of September 30
           2010, will certainly be a useful piece of evidence to establish that Mr. Sanai engaged in         '
           misconduct by filing frivolous misconduct complaints, it would be insufficient standing alone to
           p~o~e ~y clear ~d con~incing evidence that ~r. Sanai engaged in misconduct warranting
           ~ISCiphne, especially smce the order does not mclude any specific fmdings of fact but rather
           mcludes only the conclusion that Mr. Sanai abused the misconduct complaint procedure." (Ex.
           1039, p. 2.)
                                                             '7
        \
                     Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 26 of 32

    I
I
                     In May 2012, Respondent was notified that the '10 case had been re-opened by the State

                                                                                          8
            Bar, resulting in the subsequent filing of count 6 in the pending NDC. (Ex. 1043.) When asked

            during cross-examination why the 'J 0 case was re-opened at that time, the State Bar's witness

            stated that he did not know. When asked who made the decision to prosecute the re-opened '10

             case, the witness identified attorney Schaeffer.

                        All counts in the NDC, other than count 6 [regarding Respondent's complaints about the

              federal judges], are now encompassed within case No. 12-0-10457 (the '12 case). No

              explanation was given by the State Bar's witness at trial regarding why the '12 case was opened

             other than to say that it was based on information learned while investigating the '1 0 case. The

             State Bar's witness, however, was unable to provide any specifics as to what that information

             was or whether there was any information with regard to the Washington matters that was not

             already in the State Bar's files for the earlier cases. The witness also could not identify any

             person who had provided information to the State Bar who was not a "complainant." Finally, no

              reason has been given as to why the matter was opened under the new '12 number, rather than by

                 re-opening the '05, '06, or '08 case.

                         The alleged misconduct which forms the basis for the remaining counts took place in
                  2004 (Count 4), 2005 (Counts 1, 2, 3, and 5), 2006 (Counts 8), and 2007 (Count 7). The NDC in

                  this matter was filed in 2014. The State Bar had received complaints and documentation

                 regarding all of the misconduct alleged in those counts well more than five years prior to the

                 filing ofthe NDC. Hence, the five-year rule of limitations of rule 5.2l(A) has expired for each

              of those counts unless that rule is inapplicable or the running of the five-year period was tolled.


             8
              Given the State Bar's inability to provide this court with a copy of the actual complaints filed
             by Respondent against the federal judges, this court - as accurately predicted by the State Bar in
            May 2011 -eventually dismissed that count at trial due to the State Bar's failure to provide clear
            and convincing evidence that those complaints were frivolous. The evidence was not sufficient
            even to enable this court to identify all of the judges against whom complaints had been filed.
                                                               - 8-
\
           Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 27 of 32




           In the State Bar's motion seeking reconsideration of this court's order denying its

    motions to quash Respondent's subpoenas, the State Bar argues that it referred in the original

    motions to quash to an earlier privilege log that had previously been provided to this court in

    conjunction with the State Bar's effort to avoid having to disclose documents during discovery.

     It argues that this reference relieved it of any obligation to provide that privilege log to this court

     in conjunction with its motions to quash. It also contends that the privilege log, not signed or

      affirmed as true by any individual, substantiates its claims of privilege. A review of this

      privilege Jog reveals that the State Bar has asserted that every disputed document is subject to a

      claim of"Attorney Work Product Privilege."

             While this court is inclined to disagree with the State Bar's arguments,9 a review of the

     privilege log, when combined with the testimony of the State Bar's prior witness, makes clear

     that Respondent is correct that this court should reconsider its prior decision to defer

     consideration of the rule 5.21 issue. The testimony of the State Bar's witness did not show that

     any of the remaining counts "were investigated and initiated by the State Bar based on

      information received from an independent source other than a complainant." Instead, that

      testimony merely reaffirmed that all of the alleged misconduct, as well as documentation of that
       9        As previously explained by this court in its original order, the State Bar, with or without
        the privilege log, has generally fallen far short of establishing that the bulk ofthese documents
       are protected by the attorney work product rule. Moreover, even documents protected by that
       rule are subject to disclosure on a fmding that denial of discovery "will unfairly prejudice the
      party seeking discovery in preparing that party's claim or defense or will result in an injustice."
      (Code Civ. Proc., § 2018.030, subd. (b).) This court finds that such is the case here. That
      conclusion is buttressed by the State Bar's use of its files to provide the basis for the testimony
      offered at trial by its own witness, who is the author of some of the disputed documents.
              However, the good cause disclosure rule, quoted above, is expressly limited by
     subdivision (a) of section 2018.030, which states that "an attorney's impressions, conclusion,
     opinions, or legal research or theories is not discoverable under any circumstances." In
    reviewing the privilege log, the court notes that the State Bar only sought to describe a few of the
    documents in dispute as falling within the absolute privilege of subdivision (a). Those
    documents are numbered in the privilege log as follows: Documents 11, 13, 60, 61, 62, 85, 99,
    115, 116, 126, 127, 138, 160, 161, 192,212, 213,217-247,258, and 259.


                                                      -9-
         Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 28 of 32




conduct, had been received by the State Bar from complainants well prior to five years before the

filing of the NDC. The witness did not identify any new evidence that the State Bar had received

from any source independent of a complainant at any time prior to five years before the filing of

 theNDC.

         The privilege log provided by the State Bar makes clear that the State Bar has asserted an

  "Attorney Work Product Privilege" against any further disclosure of evidence, including any

   testimony from the most knowledgeable State Bar employees, regarding the basis for the filing

   of the remailling charges against Respondent. Having relied on claims of privilege to avoid such

  disclosure, both during discovery and trial, the State Bar cannot now reverse its position and

  offer any of such evidence in rebuttal to Respondent's rule 5.2l(A) defense. Accordingly, under

  the circumstances of this case, it is not inappropriate for this court to decide the rule of

  limitations issue at this time.

          This court finds that counts 1-5 and 7 are barred by the five-year rule of limitations set

   forth in rule 5.2l(A). The State Bar's contention that those counts are subject to rule 5.21(0) is

   unpersuasive and unsupported by the evidence. Further, its contention that the running of the
    rule oflimitations with regard to counts 2-5 and 7 is subject to tolling because of Respondent's
    ongoing obligation to report the sanction orders is contrary to both law and fact. Instead, the

    evidence is clear and convincing that Respondent reported the sanctions orders to the State Bar

    in 2006, when he was contacted at that time by the State Bar about those orders. After he had

    done so, the pending cases were then closed. As previously noted, why those matters were

   subsequently re-opened in 2012 under a different case number could not be explained by the

   State Bar's witness. There is no evidence that the matters were reopened based on any new

  evidence regarding Respondent's prior failure to timely report the orders.




                                                  - 10-
I   '              Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 29 of 32


I
              Because the dismissal of counts 1~5 and 7 makes the disputed production of documents

        by the State Bar and the requested testimony of Brooke Schaeffer and Joseph Carlucci irrelevant

        to the remaining issues in this matter, their motions to quash are granted. That detennination,

        however, is without prejudice to Respondent's ability to renew his request to subpoena such

         individuals as witnesses with documents in the event that any of the dismissed counts are

          reversed on appeal.

                  On the issue of the alleged tolling of rule 5.21(A), this court reaches a different decision

           with regard to Count 8. While the alleged misconduct in that matter occurred in October 2006,

           the issue of whether that conduct was inappropriate is tied to the issue of whether Respondent's

           filing of the Abstract of Judgment was wrongful. It has become clear to this court during the

           trial and subsequent discussions with counsel that the Los Angeles litigation is still ongoing and

           that there remains the possibility that Respondent's conduct can and might ultimately be

            determined in that matter to have been legally correct. There has been no final determination in

            that civil matter in that regard. Under such circumstances, the running of the five~year

            limitations period is tolled pursuant to rule 5.21(C)(3).

                    This court previously notified the parties of its concern that resolution of Count 8 should

            be abated until the pending Los Angeles litigation has been resolved, and it then provided them

            with an opportunity to be heard on that issue. Good cause appearing, this court now orders that

           resolution of Count 8 is abated pursuant to rule 5.50(B) until the pending Los Angeles litigation

          has been resolved.

                 In three related matters, motions to quash have been filed on behalf of various individuals

         who also received trial subpoenas from Respondent, including Michael Salz; Frederick Bennett,

         Leslie Green, Sheri Carter, and Judges Terry Green and Kevin Brazile of the Los Angeles

        County Superior Court; and Cathy Catterson and Molly Dwyer of the Ninth Circuit.


                                                           ~   11 ~
     Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 30 of 32




      Michael Salz is Respondent's opposing attorney in the Los Angeles litigation and has

already appeared as a witness for the State Bar in this matter with regard to Count 8. Respondent

wishes to re-call him as a witness during Respondent's case-in-chief, which Respondent is

 clearly entitled to do. However, Respondent has also served Salz with a subpoena requiring Salz

 to produce documents. While Salz argues in his motion to quash that many of the requested

  documents are irrelevant to the proceeding, resolution of that motion is best deferred until the

  Los Angeles litigation has been resolved.

          A motion to quash was also filed on behalf of Frederick Bennett, Leslie Green, Sheri

  Carter, and Judges Terry Green and Kevin Brazile of the Los Angeles County Superior Court.

  Frederick Bennett is court counsel for the Los Angeles County Superior Court and, as previously

  noted, was the individual who compla· ed ah u Re. pondent's misconduct in the Washington

  litigation at the request of Respondent's opposing counsel in that matter. Bennett previously

  acted as counsel for Judge Elizabeth Grimes in several private matters involving Respondent,

  and Respondent contends that Bennett's testimony and documents are relevant to showing that

   there has been an inappropriate conspiracy between various individuals and judges such that the

   decisions of the federal and state courts, offered into evidence by the State Bar in this
    proceeding, lack validity or, in the alternative, should not be given the weight normally afforded

    such determinations. Because Bennett was the original complainant in 2005 with regard to the

   Washington litigation (Counts 1-5), if those counts had not been dismissed, Respondent would

   have been entitled to call him as a witness at trial, especially as his contacts with the State Bar

  relate to the rule of limitations issue. Those counts, however, have now been dismissed. With

  regard to testimony by Bennett and the other witnesses from the Los Angeles County Superior

  Court possibly relevant to the remaining Count 8, resolution their motion to quash should also be

 deferred until after the Los Angeles litigation is resolved.



                                                  - 12-
    l               Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 31 of 32
I


                 Finally, motions to quash have been filed by Cathy Catterson and Molly Dwyer, both

        employees of the Ninth Circuit. 10 As previously noted, Catterson was in communication with the

        State Bar regarding the Ninth Circuit's complaint that Respondent had filed complaints against

        various federal judges (Count 6). Had that count not been dismissed, Catterson's testimony, and

         possibly Dwyer's, would have been relevant. That count, however, has now been dismissed.

          Because the dismissal of that count makes their testimony and production of documents

          irrelevant to the issues in this matter, their motions to quash are granted. That determination,

              however, is without prejudice to Respondent's ability to renew his request to subpoena such

          individuals as witnesses with documents in the event that any of the dismissed counts are

          reversed on appeal.

                    For the reasons stated above, CN:nts l-5 and 7 are dismissed with

          prejudice. Resolution of the remaining count, Count 8, is abated pending final

          resolution of the pending Los Angeles litigation. This abatement extends to the

              motions to quash of Michael Salz, Frederick Bennett, Leslie Green, Sheri Carter,

              and Judges Terry Green and Kevin Brazile.

                     The motions to quash of Cathy Catterson, Molly Dwyer, Joseph Carlucci

               and Brooke Schaeffer are granted, without prejudice to Respondent's ability to

               renew his request to subpoena such individuals as witnesses with documents in

              the event that any of the dismissed counts are reversed on appeal.

                     IT IS SO ORDERED.




          Dated:     March~ 2015                                DONALD F. MILES
                                                                Judge of the State Bar Court



           The. court exercis~s its discretion to,receive both the replies and the sur-replies of the parties
         10

        regardmg these motiOns. Respondent s requests to strike the replies are denied.

                                                            - 13-


                                                                                                                f
             Case 4:19-cv-08162-YGR Document 78 Filed 04/21/21 Page 32 of 32
                                        CERTIFICATE OF SERVICE

                    [Rules Proc. of State Bar; Rule 5.27(B); Code Civ. Proc., § 1013a(4)]

     I am a Case Administrator of the State Bar Court of California. I am over the age of eighteen
     and not a party to the within proceeding. Pursuant to standard court practice, in the City and
      County of Los Angeles, on March 20,2015, I deposited a true copy of the following
      document(s):

              ORDER GRANTING MOTIONS TO RECONSIDER DENIAL OF
              RESPONDENT'S MOTION TO DISMISS AND STATE BAR'S MOTION TO
              QUASH; DISMISSING COUNTS 1-5 AND 7; GRANTING MOTION TO QUASH
              SUBPOENAS RE NINTH CIRCUIT EMPLOYEES; AND ABATING
               RESOLUTION OF COUNT 8 AND RELATED MOTIONS TO QUASH PENDING
               RESOLUTION OF UNDERLYING CIVIL ACTION

        in a sealed envelope for collection and mailing on that date as follows:

       C8J     by fi~st-class mail, with postage thereon fuiJy prepaid, through the United States Postal
               Service at Los Angeles, California, addressed as follows:

               CYRUS M. SANAI
               SANAIS
               433 N CAMDEN.DR STE 600
               BEVERLY HILLS, CA 90210

              by interoffice mail through a :r. Tt                . .
              addressed as follows:           act I y regu1arly mamtamed by the State Bar of California


                     :~~~U~=ER, Enforcement, Los Angeles
(•




                                        , Enforcement, Los Angeles
       I hereby certify that the fore oin is
       March 20 2015                 g   g true and correct. Executed in Los Angeles Cal·~   .
                '     ·                                                            ,    11.0nua, on


                                                          d~lllrM
                                                      Tammy Cieave;r-X-__.__ __ _ _ __
                                                      Case Administrator
                                                      State Bar Court
